Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 06, 2014

The Court of Appeals hereby passes the following order:

A14A2159. JAMES v. BANK OF AMERICA, N.A. et al.

      This appeal was docketed in this Court on July 29, 2014. Court of Appeals
Rule 23 (a) provides that an appellant’s brief “shall be filed within 20 days after the
appeal is docketed,” and that the failure to comply with the rule may result in
dismissal. See also Court of Appeals Rule 7, 13, 15 (a), and 16 (b). James’ brief was
due on August 18, and she has neither filed a brief nor requested an extension of time
for filing her brief. Therefore, we hereby DISMISS this case for failure to comply
with Court rules.

                                        Court of Appeals of the State of Georgia
                                                                             10/06/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.